In an arbitration proceeding, in which the arbitrator rendered an award denying a claim asserted under an automobile liability policy insuring against bodily injuries caused by the negligence of an owner or operator of an uninsured automobile, the petitioner appeals from an order of the Supreme Court, Orange County, entered December 4, 1961, which denied his motion to vacate the award as untimely (Civ. Prac. Act, § 1462, subd. 4). Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.